Citation Nr: 0638684	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  00-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for 
service-connected left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
December 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating reduction proposed in May 2000 and executed by 
an August 2000 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The RO 
issued a notice of the decision reducing the rating for the 
veteran's left ulnar neuropathy from 10 percent to zero 
percent in August 2000, and the veteran timely filed a Notice 
of Disagreement (NOD) in September 2000.  Subsequently, in 
October 2000 the RO provided a Statement of the Case (SOC), 
and thereafter, in November 2000, the veteran timely filed a 
substantive appeal.

The veteran did not request a Board hearing on this mater.  
On appeal in August 2003, the Board remanded the case for an 
examination of the veteran, which occurred in January 2004.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
February 2004, and thereafter, in July 2004, the Board again 
remanded the case to insure compliance with the Veterans 
Claims Assistance Act (VCAA) of 2000.  After the RO provided 
another SSOC in June 2005, and on appeal again in November 
2005, the Board granted the veteran's appeal for restoration 
of a 20 percent evaluation for his service-connected low back 
disability, and remanded his appeal for restoration of a 10 
percent evaluation for his service-connected left ulnar 
neuropathy for further development, to include, issuing 
proper VCAA notice and readjudication of the claim.  The RO 
submitted another SSOC in June 2006.  

The Board finds that the RO complied with the November 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	In June 1998, the RO granted service connection for left 
ulnar neuropathy, claimed as pain and numbness in the left 
wrist and hand, evaluating it at 10 percent.

2.	In July 2000, the RO notified the veteran about its 
proposed rating reduction for his service-connected left 
ulnar neuropathy; the RO reduced the 10 percent rating to 
zero percent by an August 2000 decision.

3.	The medical examination upon which the rating reduction 
was based was thorough in nature but it does not 
demonstrate that the veteran's service-connected left 
ulnar neuropathy has improved his ability to function 
under the ordinary conditions of life and work since 1998, 
it does not establish by a preponderance of the evidence 
that the reduction was proper.


CONCLUSION OF LAW

The RO's reduced rating of the veteran's service-connected 
left ulnar neuropathy was not proper; the criteria for 
restoration of the 10 percent rating have been met.  
38 U.S.C.A. § 5112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.105, 3.344(c), 4.124, Diagnostic Code 8516 (2006); Brown v. 
Brown, 5 Vet. App. 413, 420-22 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.
II. Law & Regulations

a. Reduction in Evaluation & Improvement of Disabilities
38 C.F.R. § 3.105(e) governs the procedural requirements that 
VA must follow when imposing reductions of ratings of 
service-connected disabilities.  38 C.F.R. § 3.105(e); see 
Smith v. Brown, 5 Vet. App. 335, 338-39 (1993) (setting forth 
and discussing procedural requirements of 38 C.F.R. § 
3.105(e)).  It provides that where VA considers such a 
reduction to be warranted and a lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently in effect, VA must prepare a rating, which proposes 
such reduction or discontinuance and sets forth all material 
facts and reasons for the proposed action.  38 C.F.R. § 
3.105(e).  In addition, VA must notify the beneficiary at his 
or her latest address of record of the contemplated action 
and reasons therefore, and further must give the beneficiary 
60 days for the presentation of additional evidence that 
would demonstrate that compensation payments should continue 
at the present (pre-reduction) level.  38 C.F.R. § 3.105(e).  
If VA receives no additional evidence within that 60-day 
period, a final rating action will commence, and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of the notice to 
the beneficiary of the final rating action.  38 C.F.R. § 
3.105(e).

In certain rating reduction cases, namely those in which 
ratings have continued for long periods at the same level (5 
years or more), VA benefits recipients receive greater 
protections for maintaining such awards, as set forth in 38 
C.F.R. § 3.344(a) and (b).  These added safeguards, however, 
do not apply to disabilities, such as the one in the instant 
case, that have not become stabilized and likely will 
improve.  38 C.F.R. § 3.344(c).  In such a case as this, 
reexaminations disclosing improvement will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  In addition, 
when, as here, the issue is whether the RO properly reduced a 
rating for a service-connected disability, the burden falls 
on VA to establish by a preponderance of the evidence that 
such a reduction was warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  

b. Rating Criteria
With respect to applicable evaluation criteria for the 
disability at issue in the instant case, 38 C.F.R. § 4.124, 
Diagnostic Code 8516 sets forth the relevant schedule for 
paralysis of the ulnar nerve.  Specifically, mild incomplete 
paralysis of this nerve will result in a rating of 10 percent 
(major or minor), while moderate incomplete paralysis will 
generate respective ratings of 30 percent (major) and 20 
percent (minor).  Incomplete paralysis of the ulnar nerve 
that is severe will garner a rating of 40 percent (major) or 
30 percent (minor), while complete paralysis, the "griffin 
claw" deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminence, loss of extension of the ring and 
little fingers, inability to abduct thumb or spread fingers, 
flexion of wrist weakened will yield relative ratings of 60 
percent (major) and 50 percent (minor).  Diagnostic Code 8516 
does not provide for a zero percent evaluation, however, 
pursuant to 38 C.F.R. § 4.31, in such a case, VA will assign 
a zero percent evaluation when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.     


III. Analysis

a. Factual Background
The veteran submitted to a VA examination in February 1998, 
performed by Dr. T.P., where he described bilateral pain and 
numbness in the hands and wrists, with increasing symptoms 
over the past several years.  He indicated that his symptoms 
become aggravated with wrist extension and accompanied such 
activities as typing or prolonged immobilization of the 
wrists while sitting down.  The veteran conveyed that he 
noticed no weakness or incoordination, and he denied any 
radicular symptoms of numbness.  He further stated that the 
dysesthesia predominantly occurred in the lateral aspect of 
his hand and fingers.  The veteran also indicated that he 
had not had a prior history of hand injury or any nerve 
conduction velocity study (NCS) or electromyography (EMG).

A physical examination revealed 5/5 strength in the upper 
and lower extremities and an examination of the wrist 
disclosed no effusion, erythema or palpable discomfort.  The 
veteran displayed a forearm pronation of zero to 80 degrees, 
and forearm supination of zero to 85 degrees bilaterally; he 
exhibited bilateral wrist dorsiflexion from zero to 70 
degrees and wrist plantar flexion of zero to 80 degrees.  
The veteran's wrist ulnar deviation was from zero to 45 
degrees and wrist radial deviation from zero to 20 degrees 
bilaterally.  Tinel's and Phalen's tests were negative and 
X-rays of the wrist revealed no evidence of arthritic 
changes or soft tissue abnormality.  

Based on these data, Dr. T.P. offered his impression that 
the veteran had subjective complaints of pain and numbness 
of the left wrist and hand, but no evidence on examination 
pointed to an acute or chronic disability. 

Subsequently, in May 1998 the veteran underwent a VA 
orthopedic examination by Dr. J.L.  The veteran complained 
of intermittent numbness and tingling in his left hand, 
which reportedly had commenced in December 1994.  He 
indicated that his work on the computer during active 
service had brought about such symptoms.  Currently, the 
veteran indicated that he was getting better, and that he 
experienced only occasional numbness and tingling in the 
left arm, although pain became exacerbated by any pressure 
over the hypothenar eminence of the left hand or 
hyperextension of this wrist.  

A physical examination revealed no atrophy, with intact 
light touch sensation throughout the ulnar, median and 
radial distribution.  The veteran displayed full intrinsic 
strength at 5/5, and exhibited full 5/5 strength in the 
wrist, finger and thumb flexors and extensors.  Palpitation 
about the entire hand was nontender and bilateral Tinel's at 
the wrist (median nerve) was negative, as was bilateral 
Phalen's at the wrists.  Tinel's over the ulnar nerve Guyon 
on the left wrist caused some mild numbness and tingling in 
the fourth and fifth digits.  Palpitation about the ulnar 
nerve at the elbow was nonirritable, and elbow flexion was 
negative.   Dr. J.L. also reviewed the veteran's February 
1998 bilateral wrist X-rays, which revealed normal results, 
as well as a May 1995 EMG nerve conduction study, which 
demonstrated normal needle exam and conduction velocities 
without evidence of ulnar or median neuropathy.  

Based on these data, Dr. J.L. offered his impression that 
the veteran's clinical results were consistent with mild, 
left ulnar neuropathy.  He further indicated that the 
veteran was much less symptomatic and continued to improve.          

Thereafter, in June 1998, the RO granted service connection 
for left ulnar neuropathy, claimed as pain and numbness in 
the left wrist and hand, evaluating it at 10 percent, 
effective the day following the veteran's discharge from 
active service in December 1997.  In its decision, the RO 
indicated that because there was a likelihood of 
improvement, it did not consider the assigned evaluation 
permanent, but would subject it to a future review 
examination.

Approximately two years later, in March 2000, the RO 
submitted a request for a physical examination for the 
purposes of reviewing the current status of the veteran's 
service-connected left hand disability.  Pursuant to this 
request, the veteran submitted to a VA examination by Dr. 
R.E.S. in April 2000.  During the exam, the veteran again 
reported that his hand discomfort had begun in service and 
occurred while performing various activities, such as push-
ups and straining.  He indicated that stiffness and numbness 
in the hands occurred two to three times per week.  The 
veteran conveyed that he did not drop objects because of his 
hand disability.

On physical examination, Dr. R.E.S. noted that the veteran 
was right-hand dominant.  The veteran could make a tight 
fist, appose his thumbs and approximate his fingers 
bilaterally.  His wrist motion fell within normal limits 
bilaterally with dorsiflexion of 70/70, palmar flexion 
80/80, radial deviation 20/20 and ulnar deviation 45/45.  
The veteran's thumbs and fingers displayed fully normal 
bilateral abduction, flexion and range of motion, and Dr. 
R.E.S. detected no evidence of inflammation, fatigue, 
weakness, incoordination or lack of endurance in the hands, 
wrists or fingers.  

A neurological examination showed 5/5 power in all 
extremities and good active motion.  Sensory was intact and 
equal bilaterally in the upper and lower extremities, and 
the veteran exhibited normal, equal bilateral deep tendon 
reflexes in the upper and lower extremities.  

Based on these data, Dr. R.E.S. diagnosed the veteran with 
left ulnar neuropathy, currently quiescent.  He explained 
that subjectively, the veteran noted discomfort manifested 
by stiffness and numbness with activity at least two to 
three times weekly, but that neurologically the examination 
was unremarkable.  Dr. R.E.S. reiterated the normal 
functioning of the veteran's hands, with full range of 
motion in the fingers and thumbs, adequate strength, ability 
to appose the thumbs and approximate the fingers, no 
inflammation or fatigue, lack of endurance, incoordination 
or weakness.  He rated any effect of this disability on his 
daily living as mild.          

Based on this examination, in May 2000, the RO proposed to 
decrease the veteran's 10 percent rating for left ulnar 
neuropathy to zero percent.  The RO issued a notice of this 
proposal in July 2000, and in August 2000 it implemented 
that proposal, decreasing the veteran's evaluation to a 
noncompensable rating, effective November 1, 2000.  

In August 2000, the veteran participated in a Decision 
Review Officer (DRO) hearing, where he presented as a 
witness.  The veteran testified that he currently was 
receiving no treatment for his left arm.  Hearing Transcript 
at 4.  He affirmed that he could pick up objects with his 
left hand, but that he could not hold them for extended 
periods of time.  Hearing Transcript at 4.  The veteran 
further stated that he experiences "pretty much" always 
feels numbness in his left outer two fingers, and that it 
worsens if he holds objects for a long time or rests his 
elbows on a table.  Hearing Transcript at 4.  The veteran 
commented that he could write for approximately 10 minutes, 
but that he must then stop writing and shake out the hand to 
get feeling back; he confirmed that he was right-hand 
dominant.  Hearing Transcript at 4, 5.  He testified that he 
could not feel the ring on his finger, but that he could 
open a door or a jar.  Hearing Transcript at 4-5.  The 
veteran conveyed that at times he had shooting pain through 
his wrist that came with some major motion, such as bending 
the wrist back 90 degrees as would occur while performing 
push-ups.  Hearing Transcript at 5.  He had not consulted 
with any private physicians about his left hand disability 
and had only visited with VA physicians during VA 
examinations.  Hearing Transcript at 6.  The veteran stated 
that his biking activities were limited on account of his 
hand disability and that whenever his hand becomes numb, he 
must stop what he is doing and shake it out to recover 
feeling.  Hearing Transcript at 7, 9.         

In January 2004 the veteran again submitted to a VA 
examination of the left hand.  The examining physician, Dr. 
G.G. had reviewed the claims file prior to the consultation.  
The veteran reported having occasional, nonconstant tingling 
in the hands.  He did not use any wrist splints.  A physical 
examination revealed range of motion of both wrists within 
normal limits and no sensory changes were noted in the 
hands.  Deep tendon reflexes were normal.  Dr. G.G. assessed 
the veteran as having a history of ulnar neuropathy, still 
intermittently symptomatic.  He indicated that a follow-up 
NCS and an EMG would be forthcoming.

In his February 2004 and March 2006 addenda, Dr. G.G. found 
that a left ulnar NCS to digit V with stimulation at 14 cm 
was within normal limits, as was a left ulnar motor NCS to 
the abductor digiti minimi (ADM) with stimulation at 8 cm 
and below the elbow.  He offered his impression that there 
was no NCS evidence of right or left ulnar motor or sensory 
neuropathy and that the veteran had a normal 
electrodiagnostic study.  He further conveyed that although 
the veteran complained of occasional tingling in the hands, 
the medical evidence and test results did not contain any 
indication of ulnar neuropathy.  

b. Discussion
At the outset, the Board finds that the RO complied with the 
procedural requirements that apply to rating reductions, as 
set forth in 38 C.F.R. § 3.105(e).  Specifically, in a July 
2000 letter, the RO informed the veteran that it proposed to 
reduce the evaluation of his service-connected left ulnar 
neuropathy (minor) from 10 percent to zero percent.  The RO 
set forth the material facts and reasons for this proposal in 
an accompanying May 2000 RO decision.  The July 2000 
correspondence further informed the veteran that he had 60 
days to offer additional evidence that would demonstrate that 
compensation payments should continue unaltered at 10 percent 
and that he could request a hearing on this matter.  The 
letter also indicated that if the veteran failed to submit 
additional evidence, his benefit payment would cease on the 
first day of the third month following the RO's notice to him 
of the final decision.  This letter thus fully complied with 
the requirements of 38 C.F.R. § 3.105(e).    

The initial question for consideration is whether the 
reduction was proper based on applicable regulations.  Here, 
the Board notes that the provisions of 38 C.F.R. § 3.344(a), 
which apply to evaluations in effect for five years or more, 
are not for application in this case.  Rather, the provisions 
of 38 C.F.R. § 3.344(c), which concern disabilities that have 
not stabilized, are applicable.  This regulation provides 
that, with respect to a disability rating in effect for less 
than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  Thus, a rating reduction case requires 
ascertaining whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Brown, supra.

Turning to the merits of this appeal, the Board determines 
that the RO has not established, by a preponderance of the 
evidence, that an actual change in the manifestations of the 
veteran's disability has occurred, as reflected by the March 
2000 VA medical report by Dr. R.E.S.  Specifically, after a 
thorough physical and neurological examination of the veteran 
as well as a review of the claims file, Dr. R.E.S. concluded 
that, while the veteran did have left ulnar neuropathy, it 
currently was quiescent or dormant; but the same physician 
also indicated that any effect of this disability on his 
daily living is mild".  Dr. J.L.'s May 1998 diagnosis was 
mild left ulnar neuropathy.  

The Board has considered Dr. G.G.'s 2004 and 2006 medical 
examination reports in which he determined that the medical 
evidence and test results did not reflect any ulnar 
neuropathy.  While post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement  (Dofflemyer, supra) this 
examination was several years after the examination that was 
used to reduce the rating and even on these latter 
examinations the veteran continued to describe essentially 
the same symptoms.  The physical examinations have been 
normal all along from an objective standpoint; the 10 percent 
rating was initially granted primarily on these symptoms.  In 
addition to the symptoms described on these various 
examinations, the Board finds the veteran's hearing testimony 
to be credible; he has been entirely consistent with his left 
ulnar neuropathy complaints and no clinician has suggested 
otherwise.

In view of the foregoing, the Board finds that the medical 
examination upon which the rating reduction, while thorough, 
does not show that the veteran's service-connected left 
ulnar neuropathy has improved his ability to function under 
the ordinary conditions of life and work since 1998.  Such 
evidence does not establish by a preponderance of the 
evidence that the reduction was proper.  Accordingly, 
restoration of the 10 percent for the veteran's service-
connected left ulnar neuropathy is warranted.  38 U.S.C.A. § 
5112; 38 C.F.R. §§ 3.344(c), 4.124, Diagnostic Code 8516 
(2006); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  












ORDER

As the reduction in the evaluation of the veteran's left 
ulnar nerve disorder from 10 percent to noncompensably 
disabling was not warranted, the 10 percent rating is 
restored.  The appeal is granted subject to the law and 
regulations governing the payment of monetary benefits. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


